       Case 4:21-cv-01013 Document 10 Filed on 06/18/21 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                 June 18, 2021
                                                                                         Nathan Ochsner, Clerk
                            FOR THE SOUTHERN DISTRICT OF TEXAS

                                     HOUSTON DIVISION

STRIKE 3 HOLDINGS, LLC,                          §
                                                 §
               Plaintiff,                        §
                                                 §
V.                                               §   CIVIL ACTION NO. H-21-1013
                                                 §
JOHN DOE, subscriber assigned                    §
IP address 76.249.135.89,                        §
                                                 §
               Defendant.                        §

                                             ORDER

       On June 17, 2021, Plaintiff, Strike 3 Holdings, LLC, filed a Notice of Voluntary Dismissal

with Prejudice (docket no. 9) stipulating to the voluntary dismissal of this action against the named

Defendant, pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i). Accordingly, this Court

accepts the Notice of Voluntary Dismissal and this action is hereby DISMISSED with prejudice

against refiling the same.

       Each party will bear its own costs.

       SIGNED at Houston, Texas, on this 18th day of June, 2021.




                                                         SIM LAKE
                                             SENIOR UNITED STATES DISTRICT JUDGE
